             Case 3:20-cv-03030-N Document 13 Filed 12/14/20        Page 1 of 1 PageID 89

                                    UNITED STATES DISTRICT COURT
                                       NORTHERN DISTRICT OF TEXAS
                                          1100 COMMERCE STREET
                                             DALLAS, TEXAS 75242




ED KINKEADE                                                                       214/753-2720 Chambers
U.S. District Judge                                                               214/753-2727 Facsimile




                                         December 14, 2020




       Karen Mitchell
       Clerk of Court
       United States District Court
       Northern District of Texas
       1100 Commerce Street
       Dallas, TX 75242


       Re:       3:20-CV-3030-K; Williams v. Director TDCJ-CID


       Dear Ms. Mitchell:

               I hereby recuse myself from the above styled and numbered case. Please see
       that it is assigned to another judge per the usual procedure.

                                                 Sincerely,




                                                 Ed Kinkeade
                                                 United States District Judge
